  IN THE DISTRICT COURT OF THE UNITED STATES FOR THE

       MIDDLE DISTRICT OF ALABAMA, NORTHERN DIVISION



UNITED STATES OF AMERICA         )
                                 )          CRIMINAL ACTION NO.
   v.                            )             2:18cr329-MHT
                                 )                  (WO)
MARK ALLEN RYALS                 )


                               Order

       After   considering    the      evidence       submitted   for

sentencing, the court concluded that defendant Mark Allen

Ryals’s     abuse-ridden     childhood       caused    mental-health

problems that have contributed to his criminal conduct.

His forensic psychologist expert gave him several DSM-5

diagnoses, including Alcohol Use Disorder, Severe, in

Remission; Cannabis Use Disorder, Moderate, in Remission;

Amphetamine Use Disorder, Moderate, in Remission; and

found that Major Depressive Disorder, in Remission, could

be neither confirmed nor ruled out.                The expert wrote

that    a   “significant   barrier     to    Mr.   Ryals’s   adaptive

functioning appears to be his inability to appropriately

cope with his anger and frustration.”              Report (doc. no.
59) at 14.   She further asserted that he “will likely

benefit from individual psychotherapy to explore his

feelings and thoughts related to anger, particularly

those related to his abusive childhood.”       Id.

                         ***

    Accordingly,   it   is   ORDERED   that,   as    a   special

condition of supervised release, defendant Mark Allen

Ryals shall participate in mental-health counseling at

least twice a month after he is released from treatment

at the Fellowship House dual diagnosis program, until

further order of the court.

    DONE, this the 26th day of February, 2019.

                                  /s/ Myron H. Thompson____
                               UNITED STATES DISTRICT JUDGE




                               2
